C. Allen, J.
This case falls fully within several decisions of this court. The horse had got out of the control of the driver when off from the highway, and at a distance of about one hundred and sixty-six feet from the place of the alleged defect, namely, the want of a railing or fence; and when the highway was reached, the driver had not regained control sufficiently to enable him safely to turn and drive along it, and therefore he drove directly across, and upon the adjoining land. The city was not bound so to construct the avenue that a runaway horse could come upon it, and cross it at right angles, and leave it with safety. ' Even if a railing would have been useful to the plaintiff, (which is doubtful,) the want of it was not the sole cause of his injury. The uncontrollable condition of the horse contributed directly to it, and that condition arose outside of the limits of the highway, and at such a distance from the place of the alleged defect that the city is not responsible. Adams v. Natick, 13 Allen, 429. Fogg v. Nahant, 98 Mass. 578, and 106 Mass. 278. Richards v. Enfield, 13 Gray, 344. Titus v. Northbridge, 97 Mass. 258.

Exceptions overruled.